The plaintiff in error, hereinafter called defendant, was convicted in the county court of Pittsburg county on a charge of having the unlawful possession of intoxicating liquor, and was sentenced to pay a fine of $100 and to serve 60 days in the county jail. *Page 304 
The record discloses that, at the time charged, certain officers with a search warrant went to the residence of defendant, made a search, and found 103 bottles of choctaw beer and a small quantity of wine. Defendant did not testify and offered no evidence.
Some contention is made that the search warrant was improperly issued as not based on a sufficient affidavit. This contention cannot be sustained. The affidavit, while not a model, makes a sufficient showing of probable cause to authorize the issuance of a search warrant. The testimony sufficiently sustains the judgment.
The case is affirmed.